Citation Nr: 0316410	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  97-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  Service in Vietnam is indicated by the evidence of 
record.  The veteran was awarded the Purple Heart Medal, the 
Combat Infantryman Badge and the Bronze Star Medal.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran subsequently moved to Wisconsin and 
his case was transferred to the Milwaukee RO.  


FINDINGS OF FACT

1.  The veteran was exposed to combat while serving in 
Vietnam.

2.  The veteran's lay testimony is consistent with the 
circumstances, conditions and hardships of his Vietnam 
service.

3.  The medical evidence of record supports a finding that 
the veteran has a disability of the spine that began in 
service.  


CONCLUSION OF LAW

The veteran's residuals of an injury to the spine was 
incurred as a result of his military service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of an 
injury to the spine. 
In the interest of clarity, the Board will initially discuss 
whether the issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, an analysis of the 
claim and a decision.

The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, 
private treatment records beginning in February 1981, VA 
examination reports in November 1995 and July 2001, a 
November 1997 personal hearing transcript, VA outpatient 
treatment records dated from September 2000 to October 2001, 
and the veteran's own statements.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court0 stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection claim in the April 
1997 Statement of the Case and the March 1998 and November 
2002 Supplemental Statements of the Case.  

Crucially, in April 2003, the RO sent the veteran a letter in 
which he was informed that to establish entitlement to 
service connection for back disability, there needed to be 
evidence tending to show that he currently had a back 
disability and that it was incurred in or aggravated by his 
military service.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
given 30 days from the date of the April 2003 letter to 
respond.  No additional medical evidence was received from or 
on behalf of the veteran.  
  
In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with the 
issue addressed in this decision.
Based on this record, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are 
several VA examination reports on file.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations in 
November 1995 and July 2001.  

The Board concludes that all available evidence which is 
pertinent to the claim decided herein has been obtained.  
There is no indication that additional relevant exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to this issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue decided herein has been consistent with the provisions 
of the law and will now proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).

For certain chronic disorders, including degenerative 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

Combat status

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2002).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  See Caluza, 7 
Vet. App. at 507.  Accordingly, the " 'lay or other evidence' 
[will] be accepted as sufficient proof of service incurrence 
or aggravation unless there is 'clear and convincing 
evidence' that the disease or injury was not incurred or 
aggravated in service . . . . [citing Jensen v. Brown, 19 
F.3d 1413, 1717 (Fed. Cir. 1994)]."  Id., 7 Vet. App. at 508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), a current disability, VA 
X-rays in November 1995 and July 2001 show degenerative 
disease of the spine.  Recent treatment records continue to 
show back problems.  Hickson element (1) is accordingly 
satisfied.

With respect to Hickson element (2), in-service injury, the 
veteran's service medical records are silent as to an injury 
to the spine in service.  However, the veteran served in 
combat, as evidence by his receipt of the Combat Infantryman 
Badge.  As stated above, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).

The veteran testified at his RO hearing in November 1997 that 
he incurred a back injury while engaged in combat in 1968, 
when he slipped and fell on his ruck sack.  He further states 
that he did not seek treatment because the back pain improved 
when he was transferred to a desk job (see hearing transcript 
pages 2, 3).  He also testified that he did not seek 
treatment prior to 1982 because he was stoic 
(see hearing transcript page 4).  

The Board concludes that an injury of the spine is consistent 
with the circumstances, condition and hardships of the 
veteran's combat service.  Therefore, under provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board 
accepts this evidence in satisfaction of Hickson element (2), 
despite the lack of any official record of an in-service 
injury of the spine.

With respect to Hickson element (3), medical nexus evidence, 
as discussed above, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  Competent medical 
nexus opinion evidence is still required. See Libertine, 
supra. With respect to this issue, such evidence is of 
record.  The VA examiner in November 1995 diagnosed probable 
degenerative joint disease of the spine, based on the 
November 1995 X-ray studies, and concluded that the 
degenerative arthritis was at least minimally related to 
service injuries.  

The Board is of course aware of a more recent medical opinion 
which is not supportive of the veteran's claim.  A VA 
examiner in July 2001 concluded that the veteran's 
degenerative arthritis of the spine was associated with the 
aging process and his weight of 250 lbs.  However, the Board 
notes that the veteran complained of back pain beginning in 
1982, when he was 35 years of age, and that degenerative 
arthritis was found in 1995, when he was less than 50 years 
old.  With respect to the veteran's weight, the Board notes 
that he was 71 3/4 inches tall and weighed 200 lbs. on VA 
examination in February 1995.  There is therefore no medical 
evidence of a significant weight problem when degenerative 
arthritis was originally diagnosed in November 1995.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In this case, the Board places 
greater weight of probative value on the favorable November 
1995 medical opinion than it does on the July 2001 opinion.  
In short, the July 2001 opinion does not satisfactorily 
explain how age and weight could be the caused of the 
veteran's arthritis of the spine when the other evidence of 
record appears to indicate that back problems developed when 
the veteran was relatively young and not overweight.   

In any event, even if the two medical opinions were to be 
accorded equal weight, the benefit of the doubt rule would 
lead to a conclusion in the veteran's favor as to the matter 
of medical nexus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board concludes that all three elements required for 
service connection have been established.  The benefit sought 
on appeal is accordingly granted.


ORDER

Entitlement to service connection for residuals of an injury 
to the spine is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

